DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1, 11, and 20 objected to because of the following informalities: The claims recite “wherein a node in the relation graph corresponds to a user object or a first multimedia resource;” Later on the claims is recited “recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia.” Or denotes an optionality if the first multimedia resource does not occur it automatically won’t occur in the recommendation step of the claims. Appropriate clarification is required.

“taking two nodes between which a number of nodes in a path of the relation graph is less than a number threshold as a training sample;” The phrase as a training sample is not clear if is used as only an example or if it is a training sample. The term “which” is very confuse in the limitation it is not clear if this term is necessary on the limitation. For purpose of this examination the term will be considered to be a moot term. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims 1-20 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

As per claims 1, 11, and 20 the claims similarly recite “recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources.” The is unclear how the claims would recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources. Or how a similarity would be define if the first multimedia resources does not occurs once the first multimedia resources is an optionally limitation. For this reason the claims are render indefinite. 
Dependent claims are rejected for inheriting the deficiencies of the base claim.

As per claims 7, and 17 the claims recite “determining the plurality of user objects each conducting a browsing behavior monitored within a statistical time period and the first multimedia resources browsed by the plurality of user objects based on browsing behaviors monitored within the statistical time period.” It is unclear how to determine the plurality of user objects each conducting a browsing behavior monitored within a statistical time period and the first multimedia resources browsed by the plurality of user objects based on browsing behaviors monitored within the statistical time period. Once the first multimedia resources is a conditional limitation in the claims and my not occurs. For this reason the claims are render indefinite.

As per claims 8, 9, 10, 18, and 19 the claims similarly recite “wherein, the recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources comprises:” The is unclear how the claims would recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources. Or how a similarity would be define if the first multimedia resources does not occurs once the first multimedia resources is an optionally limitation. For this reason the claims are render indefinite. 

As per clams 1, 11, and 20 the phrase "as a training sample" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Dependent claims are rejected for inheriting the deficiencies of the base claim.

Claims 2, and 12 recites the limitation “combining a node in the center of the sliding window with remaining nodes within the sliding window”.  There are not a previous center of the sliding window recited in the claims. There is insufficient antecedent basis for this limitation in the claim.

As per claims 2, and 12 the claims similarly recite “respectively, and taking each combination as one training sample” It is unclear if the one training sample recited in claims is the same or is associated with the training sample recited on the independent claims. For this reason the claims are render indefinite.
Dependent claims are rejected for inheriting the deficiencies of the base claim.

“based on the vector similarity between the representative vectors of the two nodes”.  There are not a previous vector similarity recited in the claims. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims are rejected for inheriting the deficiencies of the base claim.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1, 7-11, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Martineau et al. (US 20190392330 A1) in view of Appel et al. (US 20210279279 A1) in further view of Shu et al. (US 20210248443 A1).
	
As per claim 1, Martineau teaches a method for recommending multimedia resources, comprising (Martineau, par. [0005], a recommendation method includes determining one or more aspects of a first item based on at least one descriptive text of the first item. Where items can be a multimedia resources. For example, an electronic picture frame, see fig. 18): 
generating a relation graph based on first multimedia resources browsed by a plurality of user objects (Martineau, fig. 4, par. [0064], [0158], “A knowledge graph is generated or updated using this information at step 408” For example, fig. 19A-E, illustrated a knowledge graph includes a node representing a plurality of item. The plurality of items such as movie, documentary, etc. The plurality of items is interpreted as the plurality of user objects. The knowledge graph is interpreted as the relation graph), 
wherein a node in the relation graph corresponds to a user object or a first multimedia 5resource (Martineau, fig. 19A-E, par. [0158], “a node 1924 represents a particular user” Where represents the particular user is interpreted as to corresponds to a user object.  Further, fig. 14, par. [0149], “a graphical user interface 1400 includes a primary graphical representation of an item 1402 (in this example, a particular movie) and a group of recommended items 1404.”  Where the representation of an item 1402 is interpreted as the first multimedia 5resource), and 
an edge in the relation graph indicates that a browsing behavior occurs between two nodes connected by the edge (Martineau, fig. 7, par. [0115], “Known relationships involving the users and the items are represented as edges between the nodes at step 704”. Further, fig. 12, par. [0146], “the pressing direction of the wheel is translated into a selection of one of the links 1206, movement within one of the groups of recommended items 1204, or movement between different groups of recommended items 1204.” Where the selection of one of the links is interpreted as the browsing behavior occurs between two nodes connected by the edge); 
recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources (Martineau, fig. 17, par. [0154], [0155], “graphical user interface 1700 includes a list 1706 of cross-domain recommended items, meaning the items in the list 1706 are in one or more different domains than the item identified in the section 1702 of the graphical user interface” Where the lists are interpreted as the representative vectors of respective nodes of the first multimedia resources).
However, it is noted that the prior art of Martineau does not explicitly teach “taking two nodes between which a number of nodes in a path of the relation graph is less than a number threshold as a training sample;”
On the other hand, in the same field of endeavor, Appel teaches taking two nodes (Appel, fig. 2, par. [0032], “auto-selected embedding technique 202 embed nodes (v, u)” Where the embed nodes (v, u) is interpreted to taking two nodes) between which a number of nodes in a path of the relation graph is less than a number threshold as a training sample (Appel, fig. 2, par. [0032], “a node embedding is a mapping f: V.fwdarw.R.sup.d where d is the dimensionality of the embedding space, V represents nodes, and E represents edges.” Where the mapping f: V.fwdarw.R.sup.d is interpreted as the path. The mapping f: V.fwdarw.R.sup.d comprises a plurality of nodes. Further, fig. 3, par. [0047], “generates a result (e.g., a similarity level) for which the value of CL is below a predetermined threshold (TH) (i.e., CL<TH)” Where the predetermined threshold (TH) generated is interpreted as the number threshold as a training sample, and the confidence value CL is interpreted to represents the number of nodes in a path of the relation graph. Furthermore, par. [0036], “a large number of variables can also cause a classification algorithm to overfit to training samples and generalize poorly to new samples.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Appel that teaches automatically generate graph embedding recommendations into Martineau that teaches generating aspect-enhanced explainable description-based recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to improve overall confidence in the embedding technique selection/recommendation (Appel par. [0025]). 
However, it is noted that the combination of the prior art of Martineau and Appel do not explicitly teach “using training samples to train a graph model, in order to enable the graph model to obtain a representative vector of each node in the training samples, wherein the representative vectors of two nodes belonging to a same training sample are similar;”
On the other hand, in the same field of endeavor, Shu teaches using training samples to train a graph model (Shu, fig. 28, par. [0147], “a trained graph neural network model” Where the trained graph neural network model is interpreted as the graph model), 
in order to enable the graph model to obtain a 10representative vector of each node in the training samples (Shu, par. [0150], “generate the vector representations” Where the generate the vector representations is interpreted as the obtain the 10representative vector of each node in the training samples), 
wherein the representative vectors of two nodes belonging to a same training sample are similar (Shu, fig. 28, par. [0152]-[0153], “The second embedding vector is used to search for nearby vectors in the vector space of the AG/CG generated by the application of the corresponding trained neural network (step 2850)” Where the vectors herein ins interpreted to being using the same trained graph neural network model using the same training sample are similar. Further, par. [0145], “The measure of similarity may be compared to a threshold measure of similarity to determine if two vectors are the same within a given tolerance to one another, and thus, determine that they are similar or not, i.e. are “nearby” vectors or not.” );
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shu that teaches mechanisms for fuzzy cyber detection pattern matching into the combination of Martineau that teaches generating aspect-enhanced explainable description-based Appel that teaches automatically generate graph embedding recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to use graph concepts to rapidly updated attacks in a computer system in a timely manner (Shu par. [0005]). 

As per claim 7, Martineau teaches wherein, the method further comprises: determining the plurality of user objects each conducting a browsing behavior monitored within a statistical time period and the first multimedia resources browsed by the plurality of user objects based on browsing behaviors monitored within the statistical time period (Martineau, par. [0058], [0068], “This allows the new users, items, aspects, or other information to be added to the vector space more rapidly, rather than requiring the new information to be added as new nodes to the knowledge graph and then rebuilding the vector space (although this could be done periodically or other any other suitable times).” Where the new users, items, aspects, or other information are interpreted to being browsing behavior monitored within the statistical time period. Further, the items can be review/browse within the suitable times).

As per claim 8, Martineau teaches wherein, the recommending multimedia resources based on vector 26PIDE3202817USsimilarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources comprises: 
obtaining a target representative vector of a target multimedia resource browsed by a target user object (Martineau,  fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
5determining a second multimedia resource from the first multimedia resources based on the target representative vector (Martineau,  fig. 5, “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the second multimedia resource from the first multimedia resources based on the target representative vector), 
wherein a vector similarity between a representative vector of the second multimedia resource and the target representative vector is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted as the vector similarity between the representative vector of the second multimedia resource and the target representative vector is higher than the similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
recommending the second multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items is interpreted to include the second multimedia resource to the target user object).  
Martineau teaches wherein, the recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources comprises: obtaining a representative vector of a target user object (Martineau,  fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
15determining a second multimedia resource from the first multimedia resources based on the representative vector of the target user object (Martineau,  fig. 5, “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the second multimedia resource from the first multimedia resources based on the target representative vector), 
wherein, a vector similarity between a representative vector of the second multimedia resource and the representative vector of the target user object is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted to have the representative vector of the target user object is ; and 
recommending the second multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items is interpreted to include the second multimedia resource to the target user object).  

As per claim 10, Martineau teaches wherein the recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources comprises: obtaining a representative vector of a target user object (Martineau, fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
25determining a candidate user object from the plurality of user objects based on the representative vector of the target user object (Martineau, fig. 9, par. [0126], “created by representing user-item pairs in the vector space at step 908.”  Where the created by representing user-item pairs in the vector space is interpreted as the determining the candidate user object from the plurality of user objects based on the representative vector of the target user object), 
wherein a vector similarity between a representative vector of the candidate user object and the representative vector of the target user object is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted to have the representative vector of the target user object is higher than a similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
recommending a multimedia resource browsed by the candidate user object to the target user 30object (Martineau, fig. 9, par. [0131], “The recommended items can be presented to the user in a suitable form at step 914.” Where the The recommended items is interpreted to have the multimedia resource browsed by the candidate user object to the target user 30object).  

As per claim 11, Martineau teaches an electronic device, comprises (Martineau, fig. 1, par. [0006], an electronic device): 
at least one processor (Martineau, par. [0006], at least one processor); and 
a memory communicatively connected with the at least one processor (Martineau, par. [0006], an electronic device includes at least one memory and at least one processor coupled to the at least one memory); 
wherein, 5the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to execute the method for recommending multimedia resources, comprising (Martineau, computer readable program code where the program code is interpreted to be instructions executable by the at least one processor and is stored in the memory. Further, par. [0005], a recommendation method includes determining one or more aspects of a first item based on at least one descriptive text of the first item. Where items can be a multimedia resources. For example, an electronic picture frame, see fig. 18): 
generating a relation graph based on first multimedia resources browsed by a plurality of user objects (Martineau, fig. 4, par. [0064], [0158], “A knowledge graph is generated or updated using this information at step 408” For example, fig. 19A-E, illustrated a knowledge graph includes a node representing a plurality of item. The plurality of items such as movie, documentary, etc. The plurality of items is interpreted as the plurality of user objects. The knowledge graph is interpreted as the relation graph), 
wherein a node in the relation graph corresponds to a user object or a first multimedia 10resource (Martineau, fig. 19A-E, par. [0158], “a node 1924 represents a particular user” Where represents the particular user is interpreted as to corresponds to a user object.  Further, fig. 14, par. [0149], “a graphical user interface 1400 includes a primary graphical representation of an item 1402 (in this example, a particular movie) and a group of recommended items 1404.”  Where the representation of an item 1402 is interpreted as the first multimedia 5resource), and 
an edge in the relation graph indicates that a browsing behavior occurs between two nodes connected by the edge (Martineau, fig. 7, par. [0115], “Known relationships involving the users and the items are represented as edges between the nodes at step 704”. Further, fig. 12, par. [0146], “the pressing direction of the wheel is translated into a selection of one of the links 1206, movement within one of the groups of recommended items 1204, or movement between different groups of recommended items 1204.” Where the selection of one of the links is interpreted as the browsing behavior occurs between two nodes connected by the edge);
recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources (Martineau, fig. 17, par. [0154], [0155], “graphical user interface 1700 includes a list 1706 of cross-domain recommended items, meaning the items in the list 1706 are in one or more different domains than the item identified in the section 1702 of the graphical user interface” Where the lists are interpreted as the representative vectors of respective nodes of the first multimedia resources).  
However, it is noted that the prior art of Martineau does not explicitly teach “taking two nodes between which a number of nodes in a path of the relation graph is less than a number threshold as a training sample;”
On the other hand, in the same field of endeavor, Appel teaches taking two nodes (Appel, fig. 2, par. [0032], “auto-selected embedding technique 202 embed nodes (v, u)” Where the embed nodes (v, u) is interpreted to taking two nodes) between which a number of nodes in a path of the relation graph is less than a number threshold as a training sample (Appel, fig. 2, par. [0032], “a node embedding is a mapping f: V.fwdarw.R.sup.d where d is the dimensionality of the embedding space, V represents nodes, and E represents edges.” Where the mapping f: V.fwdarw.R.sup.d is “generates a result (e.g., a similarity level) for which the value of CL is below a predetermined threshold (TH) (i.e., CL<TH)” Where the predetermined threshold (TH) generated is interpreted as the number threshold as a training sample, and the confidence value CL is interpreted to represents the number of nodes in a path of the relation graph. Furthermore, par. [0036], “a large number of variables can also cause a classification algorithm to overfit to training samples and generalize poorly to new samples.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Appel that teaches automatically generate graph embedding recommendations into Martineau that teaches generating aspect-enhanced explainable description-based recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to improve overall confidence in the embedding technique selection/recommendation (Appel par. [0025]). 
However, it is noted that the combination of the prior art of Martineau and Appel do not explicitly teach “using training samples to train a graph model, in order to enable the graph model to obtain a representative vector of each node in the training samples, wherein the representative vectors of two nodes belonging to a same training sample are similar;”
On the other hand, in the same field of endeavor, Shu teaches using training samples to train a graph model (Shu, fig. 28, par. [0147], “a trained graph neural network model” Where the trained graph neural network model is interpreted as the graph model), 
in order to enable the graph model to obtain a 15representative vector of each node in the training samples (Shu, par. [0150], “generate the vector representations” Where the generate the vector representations is interpreted as the obtain the 10representative vector of each node in the training samples), 
wherein the representative vectors of two nodes belonging to a same training sample are similar (Shu, fig. 28, par. [0152]-[0153], “The second embedding vector is used to search for nearby vectors in the vector space of the AG/CG generated by the application of the corresponding trained neural network (step 2850)” Where the vectors herein ins interpreted to being using the same trained graph neural network model using the same training sample are similar. Further, par. [0145], “The measure of similarity may be compared to a threshold measure of similarity to determine if two vectors are the same within a given tolerance to one another, and thus, determine that they are similar or not, i.e. are “nearby” vectors or not.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shu that teaches mechanisms for fuzzy cyber detection pattern matching into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, and Appel that teaches automatically generate graph embedding recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
(Shu par. [0005]). 

As per claim 17, Martineau teaches wherein, the method further comprises: determining the plurality of user objects each conducting a browsing behavior monitored within a statistical time period and the first multimedia resources browsed by the plurality of user 5objects based on browsing behaviors monitored within the statistical time period (Martineau, par. [0058], [0068], “This allows the new users, items, aspects, or other information to be added to the vector space more rapidly, rather than requiring the new information to be added as new nodes to the knowledge graph and then rebuilding the vector space (although this could be done periodically or other any other suitable times).” Where the new users, items, aspects, or other information are interpreted to being browsing behavior monitored within the statistical time period. Further, the items can be review/browse within the suitable times).

As per claim 18, Martineau teaches wherein, the recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia 10resources comprises: obtaining a target representative vector of a target multimedia resource browsed by a target user object (Martineau,  fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target ; 
determining a second multimedia resource from the first multimedia resources based on the target representative vector (Martineau,  fig. 5, “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the second multimedia resource from the first multimedia resources based on the target representative vector), 
wherein a vector similarity between a representative vector of the 15second multimedia resource and the target representative vector is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted as the vector similarity between the representative vector of the second multimedia resource and the target representative vector is higher than the similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
recommending the second multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items is interpreted to include the second multimedia resource to the target user object).  

As per claim 19, Martineau teaches wherein, the recommending multimedia resources 20based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources comprises: obtaining a representative vector of a target user object (Martineau,  fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
determining a second multimedia resource from the first multimedia resources based on the 25representative vector of the target user object (Martineau,  fig. 5, “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the second multimedia resource from the first multimedia resources based on the target representative vector), 
wherein, a vector similarity between a representative vector of the second multimedia resource and the representative vector of the target user object is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted to have the representative vector of the target user object is higher than a similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
recommending the second multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items is interpreted to include the second multimedia resource to the target user object).  

As per claim 20, Martineau teaches a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are configured to cause a computer to execute the method for 30PIDE3202817Usrecommending multimedia resources, comprising (Martineau, par. [0010], “a computer readable medium” Where the computer readable medium has “application” and “program” refer to one or more computer programs, software components, sets of instructions, procedures, functions, objects, classes, instances, related data, or a portion thereof adapted for implementation in a suitable computer readable program code): 
generating a relation graph based on first multimedia resources browsed by a plurality of user objects (Martineau, fig. 4, par. [0064], [0158], “A knowledge graph is generated or updated using this information at step 408” For example, fig. 19A-E, illustrated a knowledge graph includes a node representing a plurality of item. The plurality of items such as movie, documentary, etc. The plurality of items is interpreted as the plurality of user objects. The knowledge graph is interpreted as the relation graph), 
wherein a node in the relation graph corresponds to a user object or a first multimedia resource (Martineau, fig. 19A-E, par. [0158], “a node 1924 represents a particular user” Where represents the particular user is interpreted as to corresponds to a user object.  Further, fig. 14, par. [0149], “a graphical user interface 1400 includes a primary graphical representation of an item 1402 (in this example, a particular movie) and a group of recommended items 1404.”  Where the representation of an item 1402 is interpreted as the first multimedia 5resource), and 
an edge in the relation graph indicates that a browsing behavior occurs between two 5nodes connected by the edge (Martineau, fig. 7, par. [0115], “Known relationships involving the users and the items are represented as edges between the nodes at step 704”. Further, fig. 12, par. [0146], “the pressing direction of the wheel is translated into a selection of one of the links 1206, movement within one of the groups of recommended items 1204, or movement between different groups of recommended items 1204.” Where the selection of one of the links is interpreted as the browsing behavior occurs between two nodes connected by the edge);
recommending multimedia resources based on vector similarities between the representative vectors of respective nodes of the plurality of user objects and/or the representative vectors of respective nodes of the first multimedia resources (Martineau, fig. 17, par. [0154], [0155], “graphical user interface 1700 includes a list 1706 of cross-domain recommended items, meaning the items in the list 1706 are in one or more different domains than the item identified in the section 1702 of the graphical user interface” Where the lists are interpreted as the representative vectors of respective nodes of the first multimedia resources).
Martineau does not explicitly teach “taking two nodes between which a number of nodes in a path of the relation graph is less than a number threshold as a training sample;”
On the other hand, in the same field of endeavor, Appel teaches taking two nodes (Appel, fig. 2, par. [0032], “auto-selected embedding technique 202 embed nodes (v, u)” Where the embed nodes (v, u) is interpreted to taking two nodes) between which a number of nodes in a path of the relation graph is less than a number threshold as a training sample (Appel, fig. 2, par. [0032], “a node embedding is a mapping f: V.fwdarw.R.sup.d where d is the dimensionality of the embedding space, V represents nodes, and E represents edges.” Where the mapping f: V.fwdarw.R.sup.d is interpreted as the path. The mapping f: V.fwdarw.R.sup.d comprises a plurality of nodes. Further, fig. 3, par. [0047], “generates a result (e.g., a similarity level) for which the value of CL is below a predetermined threshold (TH) (i.e., CL<TH)” Where the predetermined threshold (TH) generated is interpreted as the number threshold as a training sample, and the confidence value CL is interpreted to represents the number of nodes in a path of the relation graph. Furthermore, par. [0036], “a large number of variables can also cause a classification algorithm to overfit to training samples and generalize poorly to new samples.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Appel that teaches automatically generate graph embedding recommendations into Martineau that teaches generating aspect-enhanced explainable description-based recommendations. 
The motivation for doing so would be to improve overall confidence in the embedding technique selection/recommendation (Appel par. [0025]). 
However, it is noted that the combination of the prior art of Martineau and Appel do not explicitly teach “using training samples to train a graph model, in order to enable the graph model to obtain a representative vector of each node in the training samples, wherein the representative vectors of two nodes belonging to a same training sample are similar;”
On the other hand, in the same field of endeavor, Shu teaches using training samples to train a graph model (Shu, fig. 28, par. [0147], “a trained graph neural network model” Where the trained graph neural network model is interpreted as the graph model), 
in order to enable the graph model to obtain a representative vector of each node in the training samples (Shu, par. [0150], “generate the vector representations” Where the generate the vector representations is interpreted as the obtain the 10representative vector of each node in the training samples), 
wherein the representative vectors of 10two nodes belonging to a same training sample are similar (Shu, fig. 28, par. [0152]-[0153], “The second embedding vector is used to search for nearby vectors in the vector space of the AG/CG generated by the application of the corresponding trained neural network (step 2850)” Where the vectors herein ins interpreted to being using the same trained graph neural network model using the same training sample are similar. Further, par. [0145], “The measure of similarity may be compared to a threshold measure of similarity to determine if two vectors are the same within a given tolerance to one another, and thus, determine that they are similar or not, i.e. are “nearby” vectors or not.”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shu that teaches mechanisms for fuzzy cyber detection pattern matching into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, and Appel that teaches automatically generate graph embedding recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to use graph concepts to rapidly updated attacks in a computer system in a timely manner (Shu par. [0005]). 

7.	Claims 2, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Martineau et al. (US 20190392330 A1) in view of Appel et al. (US 20210279279 A1) in further view of Shu et al. (US 20210248443 A1) in further view of Hertz et al. (US 20190354544 A1).

As per claim 2, Martineau, Appel, and Shu teach all the limitations as discussed in claim 1 above. 
Additionally, Shu teaches wherein the taking two nodes between which the number of nodes is less than the number threshold in a path of the relation graph as the training sample comprises: for each path of the relation graph, moving a sliding window in the path with a fixed step size, wherein a length of the sliding window corresponds to the number threshold (Shu, fig. 27, par. [0143], “a specified number of entities in the temporal graph according to the size of the filter, e.g., the number of “hops” of the filter. For example, the depictions of the moving filter window in time points (1)-(3) are with regard to selected entity 2712 from a first time point (shown a (1)) to a second time point (shown as (2)), and a third time point (shown as (3)).” Where the size of the filter is interpreted as the fixed step size, and the moving filter window is interpreted as the moving a sliding window in the path. The time points are interpreted as the length of the sliding window corresponds to the number threshold); 
20obtaining nodes within the sliding window once the sliding window moves by one fixed step size (Shu, fig. 27, par. [0139], [0141], [0145], “That is, the search for “nearby” vectors is one which looks for a portion (i.e. “graph patch”) of the pattern graph (PG) that looks similar to the portion of the graph currently under the moving filter 2710 in the CG/AG, e.g., similar topography, similar node/edge attributes, etc.”  Where the search for nearby vectors is interpreted to find nodes within the filter criteria in the graph as the filter moves accordingly with the fixed sixe of filter per hop/movement);
respectively, and taking each combination as one training sample (Shu, par. [0130], “Each graph section is treated as an individual training sample.” Where the Each graph section is treated as an individual training sample is interpreted as the taking each combination as one training sample).  
Martineau, Appel, and Shu do not explicitly teach “combining a node in the center of the sliding window with remaining nodes within the sliding window;”
On the other hand, in the same field of endeavor, Hertz teaches combining a node in the center of the sliding window with remaining nodes within the sliding window (Hertz, par. [0035], [0037], “combining the subject entity node with the first entity node based on the first primary identifier” Where the combining the subject entity node with the first entity node based on the first primary identifier is interpreted as the combining a node in the center of the sliding window with remaining nodes within the sliding window);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hertz that teaches determining relationships and association significance between entities into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Appel that teaches automatically generate graph embedding recommendations, and Shu that teaches mechanisms for fuzzy cyber detection pattern matching. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to provide enhanced streamline searching and more efficiently deliver content of interest to users (Hertz par. [0008]). 

As per claim 12, Martineau, Appel, and Shu teach all the limitations as discussed in claim 11 above. 
Shu teaches wherein the taking two nodes between which the number of nodes is less than the number threshold in a path of the relation graph as the training sample comprises: for each path of the relation graph, moving a sliding window in the path with a fixed step size, wherein a length of the sliding window corresponds to the number threshold (Shu, fig. 27, par. [0143], “a specified number of entities in the temporal graph according to the size of the filter, e.g., the number of “hops” of the filter. For example, the depictions of the moving filter window in time points (1)-(3) are with regard to selected entity 2712 from a first time point (shown a (1)) to a second time point (shown as (2)), and a third time point (shown as (3)).” Where the size of the filter is interpreted as the fixed step size, and the moving filter window is interpreted as the moving a sliding window in the path. The time points are interpreted as the length of the sliding window corresponds to the number threshold); 
20obtaining nodes within the sliding window once the sliding window moves by one fixed step size (Shu, fig. 27, par. [0139], [0141], [0145], “That is, the search for “nearby” vectors is one which looks for a portion (i.e. “graph patch”) of the pattern graph (PG) that looks similar to the portion of the graph currently under the moving filter 2710 in the CG/AG, e.g., similar topography, similar node/edge attributes, etc.”  Where the search for nearby vectors is interpreted to find nodes within the filter criteria in the graph as the filter moves accordingly with the fixed sixe of filter per hop/movement);
respectively, and taking each combination as one training sample (Shu, par. [0130], “Each graph section is treated as an individual training sample.” Where the Each .  
However, it is noted that the combination of the prior art of Martineau, Appel, and Shu do not explicitly teach “combining a node in the center of the sliding window with remaining nodes within the sliding window;”
On the other hand, in the same field of endeavor, Hertz teaches combining a node in the center of the sliding window with remaining nodes within the sliding window (Hertz, par. [0035], [0037], “combining the subject entity node with the first entity node based on the first primary identifier” Where the combining the subject entity node with the first entity node based on the first primary identifier is interpreted as the combining a node in the center of the sliding window with remaining nodes within the sliding window);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hertz that teaches determining relationships and association significance between entities into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Appel that teaches automatically generate graph embedding recommendations, and Shu that teaches mechanisms for fuzzy cyber detection pattern matching. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to provide enhanced streamline searching and more efficiently deliver content of interest to users (Hertz par. [0008]). 

s 3-6, and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Martineau et al. (US 20190392330 A1) in view of Appel et al. (US 20210279279 A1) in further view of Shu et al. (US 20210248443 A1) in further view of Hertz et al. (US 20190354544 A1) still in further view of Venkataraman et al. (US 20160112761 A1).

As per claim 3, Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 1 above. 
Additionally, Martineau teaches wherein, the using the training samples to train the graph model, in order to enable the graph model to obtain the representative vector of each node in the training samples comprises: determining a first sub-cluster running the graph model from a server cluster (Martineau, fig. 18, par. [0155], “The graphical user interface 1800 also includes a list 1804 of cross-domain recommended items. Again, the user could navigate and select items in any of the lists 1802 and 1804,” Where the list 1804 of cross-domain recommended items is interpreted as the server cluster. The select items in any of the lists 1802 is interpreted as the first sub-cluster running the graph model);
allocating the parameter adjustment task to be performed by a second sub-cluster other than the first sub-cluster in the server cluster (Martineau, fig. 17, par. [0153]-[0154], “the items in the list 1704 are in the same domain as the item identified in the section” Where the list 1704 are in the same domain is interpreted as the second sub-cluster other than the first sub-cluster in the server cluster), 
wherein the parameter adjustment task is configured to 5adjust a model parameter of the graph model based on the probability gradient generated by the prediction task (Martineau, par. [0169], “created for each node in each property sub-graph. Node2Vec uses several parameters to control the resulting embeddings, such as the length l of the walk from each node, the number n of walks per node, the size d of the embedding, the likelihood P of returning to a previously-visited node, and the likelihood Q of moving further away from the starting node.” Where the several parameters to control the resulting embeddings is interpreted to have the model parameter of the graph model based on the probability gradient generated by the prediction task).  
Additionally, Appel teaches generating a prediction task (Appel, par. [0022], [0030], predicting a type of a given node. Where the predicting a type of a given node is interpreted as the generating a prediction task) and a parameter adjustment task based on the training samples (Appel, fig. 5:504, par. [0044], parameters of a desired task. Where the parameters of a desired task is interpreted as the parameter adjustment task based on the training samples); 
30allocating the prediction task to be performed by the first sub-cluster (Appel, par. [0030], “the machine learning algorithms 120 are configured to execute a variety of graph-related tasks on graph embeddings (e.g., an embedded graph-under-development 118 generated by the system 110), including but not limited to node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked),” Where the machine learning algorithms are configured to execute is inherent to be allocating the prediction task to be performed by the first sub-cluster), 
wherein the prediction task is configured to predict the representative vectors of two nodes in the training samples by 25PIDE3202817USusing the graph model (Appel, par. [0022], “a large number of machine learning tasks have been defined for graphs, including, for example, node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked” Where to predicting a type of a given node or predicting whether two nodes are linked a graph model is inherent to exist. Where the node classification is interpreted to predict the node in the representative vectors of two nodes in the training samples and define its type);
Additionally, Hertz teaches to obtain a probability that the two nodes belong to a same training sample (Hertz, par. [0105], “The system then aggregates all the evidences for each pair of relationship and creates a final probability score of a relationship between the two companies, which in turn is fed to Thomson Reuters knowledge graph to be used for various applications.” Where the pair is interpreted to be represented in the graph as two nodes. The final probability score is interpreted as the probability that the two nodes belong to the same training sample);
However, it is noted that the combination of the prior art of Martineau, Appel, Shu, and Hertz do not explicitly teach “obtain a probability gradient based on the predicted representative vectors;”
On the other hand, in the same field of endeavor, Venkataraman teaches obtain a probability gradient based on the predicted representative vectors (Venkataraman, fig. 5, par. [0005], [0032], “a distance between two vectors may be determined using a gradient descent function on a softmax classifier function.” First and ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Venkataraman that teaches generating media asset recommendations using a neural network generated based on consumption information into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Appel that teaches automatically generate graph embedding recommendations, Shu that teaches mechanisms for fuzzy cyber detection pattern matching, and Hertz that teaches determining relationships and association significance between entities. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to improve the recommendations (Venkataraman par. [0001]). 

As per claim 4, Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 3 above. 
Additionally, Martineau teaches wherein the graph model comprises a feature function (Martineau, par. [0083], mimic network builder function, where the mimic network builder function is interpreted as the feature function) and an aggregate function (Martineau, par. [0062], an aspect linkage function, where the aspect linkage function is interpreted as the aggregate function), wherein the prediction task is performed by operations: 
10querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples (Martineau, fig. 19A-E, par. [0158]-[0162], nodes is obtaining from each node. For example the node documentary obtained the neighbor nodes Natural Scenery and Rocks. All the obtained nodes are interpreted to be obtained by the training samples. Further, the items of the knowledge graph are identified. In order to identify the items a query is inherent to occur to compare the data of the nodes); 
generating a feature vector of each neighbor node based on the feature function (Martineau, fig. 4:414, par. [0069], [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where the vector space is interpreted as the feature vector of each neighbor node based on the feature function);
15determining the probability that two nodes in the training samples belong to the same training sample based on the vector similarity between the representative vectors of the two nodes (Martineau, fig. 8:804, par. [0122], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where a score is measure where the measure score is interpreted as the determined probability).  
Additionally, Shu teaches aggregating the feature vectors of the plurality of neighbor nodes using the aggregate function to obtain the representative vector of each node (Shu, par. [0150], “generate the vector representations” Where the generate the vector representations is interpreted to be a aggregation of the feature ;

As per claim 5, Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 4 above. 
Additionally, Martineau teaches wherein the model parameter comprises a parameter in the aggregate function (Martineau, par. [0123], “the electronic device executing the aspect linkage function 206 to select a specified number of highest-scoring aspect pairs for each pair of domains.” Where the specified number of highest-scoring aspect pairs for each pair of domains is interpreted as parameter in the aggregate function) and a parameter in the feature function ((Martineau, par. [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where allow new information to be added to the vector space is interpreted as a parameter in the feature function to allow the new information).  

As per claim 6, Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 4 above. 
Additionally, Hertz teaches wherein, the querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples comprises: for each node in the training samples, querying the relation graph (Hertz, par. [0150], “querying an enterprise knowledge graph”) and randomly selecting a fixed number of neighbor nodes (Hertz, par. [0150], [0218], “randomly selected entities are manually resolved to entities in our knowledge graph.” Where the randomly selected entities is interpreted as the randomly selecting a fixed number of neighbor nodes).

As per claim 13, Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 11 above. 
Additionally, Martineau teaches wherein, the using the training samples to train the graph model, in order to enable the graph model to obtain the representative vector of each node in the training samples comprises: determining a first sub-cluster running the graph model from a server cluster (Martineau, fig. 18, par. [0155], “The graphical user interface 1800 also includes a list 1804 of cross-domain recommended items. Again, the user could navigate and select items in any of the lists 1802 and 1804,” Where the list 1804 of cross-domain recommended items is interpreted as the server cluster. The select items in any of the lists 1802 is interpreted as the first sub-cluster running the graph model);
allocating the parameter adjustment task to be performed by a second sub-cluster other than the first sub-cluster in the server cluster (Martineau, fig. 17, par. [0153]-[0154], “the items in the list 1704 are in the same domain as the item identified in the section” Where the list 1704 are in the same domain is interpreted as the second sub-cluster other than the first sub-cluster in the server cluster), 
wherein the parameter adjustment task is configured to 5adjust a model parameter of the graph model based on the probability gradient generated by the prediction task (Martineau, par. [0169], “created for each node in each property sub-graph. Node2Vec uses several parameters to control the resulting embeddings, such as the length l of the walk from each node, the number n of walks per node, the size d of the embedding, the likelihood P of returning to a previously-visited node, and the likelihood Q of moving further away from the starting node.” Where the several parameters to control the resulting embeddings is interpreted to have the model parameter of the graph model based on the probability gradient generated by the prediction task).  
Additionally, Appel teaches generating a prediction task (Appel, par. [0022], [0030], predicting a type of a given node. Where the predicting a type of a given node is interpreted as the generating a prediction task) and a parameter adjustment task based on the training samples (Appel, fig. 5:504, par. [0044], parameters of a desired task. Where the parameters of a desired task is interpreted as the parameter adjustment task based on the training samples); 
30allocating the prediction task to be performed by the first sub-cluster (Appel, par. [0030], “the machine learning algorithms 120 are configured to execute a variety of graph-related tasks on graph embeddings (e.g., an embedded graph-under-development 118 generated by the system 110), including but not limited to node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked),” Where the machine learning algorithms are configured to execute is inherent to be allocating the prediction task to be performed by the first sub-cluster), 
wherein the prediction task is configured to predict the representative vectors of two nodes in the training samples by 25PIDE3202817USusing the graph model (Appel, “a large number of machine learning tasks have been defined for graphs, including, for example, node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked” Where to predicting a type of a given node or predicting whether two nodes are linked a graph model is inherent to exist. Where the node classification is interpreted to predict the node in the representative vectors of two nodes in the training samples and define its type);
Additionally, Hertz teaches to obtain a probability that the two nodes belong to a same training sample (Hertz, par. [0105], “The system then aggregates all the evidences for each pair of relationship and creates a final probability score of a relationship between the two companies, which in turn is fed to Thomson Reuters knowledge graph to be used for various applications.” Where the pair is interpreted to be represented in the graph as two nodes. The final probability score is interpreted as the probability that the two nodes belong to the same training sample);
However, it is noted that the combination of the prior art of Martineau, Appel, Shu, and Hertz do not explicitly teach “obtain a probability gradient based on the predicted representative vectors;”
On the other hand, in the same field of endeavor, Venkataraman teaches obtain a probability gradient based on the predicted representative vectors (Venkataraman, fig. 5, par. [0005], [0032], “a distance between two vectors may be determined using a gradient descent function on a softmax classifier function.” First and second vectors may be adjusted using a gradient descent function on a function that predicts the probability of an output of a neural network from a set of inputs);
Venkataraman that teaches generating media asset recommendations using a neural network generated based on consumption information into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Appel that teaches automatically generate graph embedding recommendations, Shu that teaches mechanisms for fuzzy cyber detection pattern matching, and Hertz that teaches determining relationships and association significance between entities. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
The motivation for doing so would be to improve the recommendations (Venkataraman par. [0001]). 

As per claim 14, Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 13 above. 
Additionally, Martineau teaches wherein the graph model comprises a feature function (Martineau, par. [0083], mimic network builder function, where the mimic network builder function is interpreted as the feature function) and an aggregate function (Martineau, par. [0062], an aspect linkage function, where the aspect linkage function is interpreted as the aggregate function), wherein the prediction task is performed by operations: 
10querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples (Martineau, fig. ; 
generating a feature vector of each neighbor node based on the feature function (Martineau, fig. 4:414, par. [0069], [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where the vector space is interpreted as the feature vector of each neighbor node based on the feature function);
15determining the probability that two nodes in the training samples belong to the same training sample based on the vector similarity between the representative vectors of the two nodes (Martineau, fig. 8:804, par. [0122], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where a score is measure where the measure score is interpreted as the determined probability).  
Additionally, Shu teaches aggregating the feature vectors of the plurality of neighbor nodes using the aggregate function to obtain the representative vector of each node (Shu, par. [0150], “generate the vector representations” Where the generate the vector representations is interpreted to be a aggregation of the feature vectors of the plurality of neighbor nodes using the aggregate function to obtain the representative vector of each node);

Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 14 above. 
Additionally, Martineau teaches wherein the model parameter comprises a parameter in the aggregate function (Martineau, par. [0123], “the electronic device executing the aspect linkage function 206 to select a specified number of highest-scoring aspect pairs for each pair of domains.” Where the specified number of highest-scoring aspect pairs for each pair of domains is interpreted as parameter in the aggregate function) and a parameter in the feature function ((Martineau, par. [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where allow new information to be added to the vector space is interpreted as a parameter in the feature function to allow the new information).  

As per claim 16, Martineau, Appel, Shu, and Hertz teach all the limitations as discussed in claim 14 above. 
Additionally, Hertz teaches wherein, the querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples comprises: 30for each node in the training samples, querying the relation graph (Hertz, par. [0150], “querying an enterprise knowledge graph”) and randomly selecting a fixed number of neighbor nodes (Hertz, par. [0150], [0218], “randomly selected entities are manually resolved to entities in our knowledge graph.” Where the randomly selected entities is interpreted as the randomly selecting a fixed number of neighbor nodes).
Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 20150116318A1), teaches recommending according to a search result.
Garvey et al. (US 20190339965 A1), teaches selecting a feature set of configuration parameters used to cluster software resources.
Baldwin et al. (US 20190339965 A1), teaches a social-networking website enable its users to interact with it and with each other through it.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168